Opinion issued October 28, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-00755-CV
                            ———————————
                    IN RE RICHLENE JOANNIDES, Relator



              Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Richlene Joannides, filed a petition for writ of mandamus. On

October 13, 2014, relator filed a motion to dismiss the petition, stating the parties

have resolved the matter and requesting that the Court dismiss the original

proceeding.

      Accordingly, we grant the motion and dismiss the petition for writ of

mandamus. We dismiss any pending motions as moot.
                                PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle




                                       2